Case 1:17-cr-00548-PAC Document 455-17 Filed 02/24/21 Page 1 of 3




   EXHIBIT Q
                            Case 1:17-cr-00548-PAC Document 455-17 Filed 02/24/21 Page 2 of 3
BP-A383.058                                           INMATE PERSONAL PROPERTY RECORD                                                              CDFRM

SEP 05
U.S. DEPARTMENT OF JUSTICE                                                                                                                 FEDERAL BUREAU OF PRISONS

 Institution:        ni                         exj yOrk. ,                     Name:    se9 1r,,,k AA.,
  2. Register No:        7114 7I -"r)Slt                                     3. Unit:    -75                                  4. Date & Time of Inventory: kyi / ill,
                                                                                                                                                             i  f 36                   /6: / 6


  5.      -Purpose of Inventory (Check one that applies): Date and Time of Action:                                                                        6. Disposition (Disp.)
                                                                                                                                                          D-Donated            M -M ail          S-Storage
           a.    Admission               b.    Hospital                c.     Writ                  d.   Transfer                 e. /Detention
                                                                                                                                                          K -Keep in Possession
           f.    Release                 g.    Incoming Package        h.       Other (specify)                                                           C-Contraband (Attach BP-S 102)


 7. Type of Property:
 a. Personally Owned Items                                                                                 b. Hygiene, etc.                             d. Food/Tobacco items
 #                   Article                  219_,                Article                        1:::                         Article                  # Article
                                                                                                                                                    Disp.                                               aim
       Batteries                                 t; Plastic spoon,                                _ Dental Floss                                      _ _ Chewing tobacco                                _
 _____ Belt                                   _ Playing Cards                                     _ Dentures                                          _ Snuff
                                                                                                                                                              Coffeemate                                  _
       Billfold                               _ Purse                                             — Deodorant
         Books, Reading                       _  I Radio (w/earplug)                                _____ Hair oil                                    _ Cold drink mix, soda
  1r, hard _soft _____                          _ Religious Medal                                         Noxema                                              Fruit                                       _
                                                                                                  — —
    U Books, Religious                              Ring                                            _ Powder                                            _____ Honey, Hi-protein                           _
         hard       Soft.                           Shirt/Blouse                                          Razor                                               Instant chocolate                           _
                                                    Shoes                                           _ Shampoo                                         _ Instant coffee
 _ Brassiere
       Cap, Hat                                 _ Shoes, shower                                     ____ Shaving lotion
                                                    Shoes, Slippers                                       Skin lotion
 _ Coat
 _ Coins                                        _ Shoes, Tennis                                     ____ Soap dish                                    _                                                   _
 _ Comb                                         _ Shorts                                            _ Toothbrush
 _ Combination Lock                                 Skirt                                           _ Toothpaste                                                                                          _
       Dress                                        Slip                                                                                                                                                  _
       Driver's License                         _ Social Security Card                                                                                                                                    _
       Earplugs                                 _ Socks                                                                                               —
       Eyeglass case                                Socks, Athletic
       Eyeglasses                                   Stamps
                                                    Stockings                                                                                                  e. Miscellaneous (List any damaged
 _ Gloves
                                                    Sunglasses                                                                                                 property and from where it was received;
  _ Hairbrush/Pick
       Handkerchief                                 Sweater                                                                                                    e.g. U.S. Marshal)

  _ Jacket                                    _ Sweat pant
       Jogging Suit                           _ Sweat Shirt                                                c. Hobby craft
 VtLegal Materials
 ‘                                                  Trophy                                                                       •
                                                                                                                                Article              Disp.
       Letters                                — T-Shirts
       Magazines                                    Underwear
       Mirror                                 _ W atch/Watchband
       Nail Clippers                          _ AL A OW19061.<
       Pant/Slacks
       Pen/Ballpoint
  _ Pencils
  _ Personal Papers
  _ Photo Album
       Photo                                                                                                                                          _


   8. Items Alleged by Inmate to Have Value Over $100.00
         Description of Property                                                                                                                                                  Value Alleged by Inmate




S      ,V...o individual item over $100.00


   9. Article(s) listed as "Mail" (M) Are to be forwarded to (Name and Address of Consignee):


 10. Claim Release: a. The receiving officer, as soon after receipt of the property as possible, will review the inventory with the inmate to verify it's accuracy. Property that is stored, kept in possession
 o f the inmate, mailed out of the institution, or donated is to be marked in the appropriate section of this inventory form. The receiving officer certifies receipt, review and disposition of the property
                                                                                                                                                                                                         items,
 by signing below. The inmate by signing below certifies the accuracy of the inventory, except as noted on the form, relinquishing of all claim to articles listed as donated, receipt of all allowable
 and receipt of a copy of the inventory. When the inmate claims a discrepancy in the inventory, the receiving officer shall attempt to resolve the discrepancy. If the inmate states that there is missing
 or damaged property, this information should be noted under COMMENTS.
 COMMENTS:

 Printed Name/Signature of Receiving Officer:                                                                                                                     Date:                       Time:


I have today reviewed the property returned to me.
                                                             Signature of Inmate                                                               Register #                      Date                   Time

 b. Upon release of the inmate from the unit, detention, etc., the releasing officer is to give the inmate that property stored as a result of the inmate's housing. The inmate certifies release of the properly,
 except as noted on this form, and receipt of a copy of the inventory by signing below. When the inmate claims a discrepancy in the inventory, the releasing officer shall attempt to resolve the
 discrepancy. If the inmate states that there is missing or damaged property, this infortnation should be noted tinder COMMENTS.
 COMMENTS:

 Printed Name/Signature of Receiving Officer:                                                                                                                     Date:                       Time:


I have today reviewed the property returned to me.
                                                             Signature of Inmate                                                                Register #                     Date                   Time

 Original: Central File; Copy: Inmate, R&D, Special Housing
 (This form may be replicated by WP)                                                                                                                                          Replaces of BP-S383 of AUG 94

Mile WECIVEDWER
                                                                                                                                                                                                     USP LVN
                       Case 1:17-cr-00548-PAC Document 455-17 Filed 02/24/21 Page 3 of 3
            GENERAL INSTRUCTIONS AND PROCEDURES FOR HANDLING INMATE PERSONAL PROPERTY
                                         (For specific information on Disposition of Offender Personal Property to Chapter 15, PS 5500.1, Custodial Manual.)


1. The officer preparing the inventory is to list all property picked up, including that property identified 3A.r.q traband. The officer is to show the quantity of each
item in the first blank space preceding the name of the property. Property is not to be identified as "1 rd." .on completion of the inventory, both the form and
property are forwarded to the receiving unit. The officer is to certi the inventory by signature in the s. e below.


Signature of Officer Preparing the Inventory:                                                                                                                Date:             Time:


Printed Name of Officer Preparing Inventory:

2. The receiving officer will, as soon as practicable after receipt of the property, review the inventory with the inmate to verify the accuracy of the inventory. The
receiving officer is to give the inmate all allowable items, and record this action by placing a "K" in the "Disp." space opposite the name of the property. Property
marked "S" is stored until the inmate is able to receive the property (for example, release from the unit). Property which is donated is recorded by placing a "D"
in the "Disp." space opposite the name of the property. Property which is to be mailed to another person is recorded by placing a "M" in the "Disp." space opposite
the name of the property. When property is mailed out, each package is to be individually inventoried and accounted for by certified mail slip, etc. (See Chapter
15, Custodial Manual). Property identified as contraband is recorded by placing a "C" in the "Disp." space opposite the name of the property. The "Confiscation
and Disposition of Contraband" form is also to be completed.

The receiving officer certifies receipt, review disposition of the prop6rty by signing in section 10 (a), page 1, of this form. In the same section, the inmate, by
signing, certifies the accuracy of the inventory, except as noted on the form, relinquishing of all claim to articles listed as donated (D), receipt of all allowable
items (K), and receipt of a copy of the inventory. When the inmate claims a discrepancy in the inventory, the receiving officer shall attempt to resolve the
discrepancy.

3. Upon an inmate's release from the unit, detention, etc., the releasing officer is to give the inmate that property which has been stored as a result of the placement.
The releasing officer certifies release of the property by signing in section 10 (b), page 1, of this form. In the same section, the inmate, by signing, certifies receipt
of all property marked "S". When the inmate claims a discrepancy in the inventory, the releasing officer shall a attempt to resolve the discrepancy.

4. In unusual circumstances, such as receiving an inmate just prior to shift change, whereby the receiving officer is to store the property and notify the relief officer
of the need to inventory the property. In such cases, the relief officer also becomes the receiving officer and signs in the appropriate space.


                            ADDITIONAL INSTRUCTIONS & PROCEDURES - SPECIAL HOUSING UNITS
                              (In addition to the general instruction abolie, the following procedures are to occur whenever an inmate is placed in a special housing unit.)


1. When an inmate is placed in special housing status, which inmate's property is to be secured as soon as possible. The inmate is to be given the opportunity to
advise staff of the inmate's property and its location within the housing area. Where property is not immediately removed from the inmate's regular housing area,
staff is to ensure that the property is placed in the inmate's locker and is secured with a Captain's lock (not the inmate's own lock). The name of the officer securing
the property is to be recorded in the space below.


Signature of Officer Securing Property:                                                                                                                  Date:                 Time:


Printed Name of Officer Securing Property:

2. When an inmate is placed in special housing status, the name of the officer assigned to pick-up and inventory the property is to be recorded at the space below
and in the log book. Where practicable, the same officer should handle the securing, pick-up and inventory of the inmate's-property.


Signature of Officer Picking-Up Property:                                                                                                                 Date:                Time:

Printed Name of Officer Picking-Up Property:

3. Where possible, one of the officers working in detention is designated property officer. That officer has general responsibility for the property and, except in
unusual circumstances, property is only issued during that officer's shift, so that one officer supervises and documents the disposition of property.

4. A copy of the Form 40 or, for intra-unit movement, a local form for identifying inmate personal property is to be retained within Special Housing Unit for at
least two years.
